               Case 18-22879   Doc 31   Filed 10/11/18   Page 1 of 15


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




    Air Tron Mid-Atlantic
    5123 Pegasus Court
    Suite M
    Frederick, MD 21704



    Alejandro Escalante
    505 S. Lee Road
    Sterling, VA 20164



    Allied
    21 Lawson Road
    Suite A
    Leesburg, VA 20175



    Allstate Insurance
    9316 Old Keene Mill Road
    Chantilly, VA 20151



    American Express




    Amex
    Po Box 297871
    Fort Lauderdale, FL 33329



    Amex




    Ana Maria Brockman Quiroga
    5750 Colchester Road
    Fairfax, VA 22030



    Anna Maria Aldana
    14531 Old Mill road
    Centreville, VA 20121
           Case 18-22879   Doc 31   Filed 10/11/18   Page 2 of 15



Antezana Franklin Johnny & Daniela Versa
5750 Colchester Road
Fairfax, VA 22030



Appliance Connection
13851 Telegraph Road
Suite 101
Woodbridge, VA 22192



AR Jon Portable Toilet
327 Owaissa Road
Vienna, VA 22180



AR Remodeling/Antonio Rubio
148 Cabbel Drive
Manassas, VA 20111



Artifact LLC
14113 Robert Paris Court
Suite 103
Chantilly, VA 20151



Bank of America
P.O. Box 15796
Wilmington, DE 19886-5796



Barclays
P.O. Box 13337
Philadelphia, PA 19101-3337



Barclays
P.O. Box 13337
Philadelphia, PA 19101



Barclays Bank Delaware
P.o. Box 8803
Wilmington, DE 19899
           Case 18-22879   Doc 31   Filed 10/11/18   Page 3 of 15



Barclays Bank Delaware
P.o. Box 8803
Wilmington, DE 19899



BMC East LLC
10589 Redoubt Road
Manassas, VA 20111



Botero Homes LLC & Omar Botero Sr
11150 Sunset Hills Road
Suite 309
Reston, VA 20190



Brainwave Advisors, LLC
1227 San Filippo Court
San Jose, CA 95128



Brickwall Printing & Graphics
14088-D Sullyfield Circle
Chantilly, VA 20151



Cabinet ERA
2408 Columbia Pike
Arlington, VA 22204



Carmax Auto Finance
12800 Tuckahoe Creek Pkw
Richmond, VA 23238



Choice Stairway INC




Choice Stairways, Inc
231 Bugeye Square
Prince Frederick, MD 20678
          Case 18-22879    Doc 31   Filed 10/11/18   Page 4 of 15



Citi Bank
P.O. Box 6241
Sioux Falls, SD 57117-6241



Clarke Kathleen
6408 Lumsden St
Mc Lean, VA 22101



Constanza Valdes
1434 Cola Drive
Mc Lean, VA 22101



Construction Inspections Services
31 Sycolin Road
Leesburg, VA 20175



County of Fairfax
Department of Tax Administration
PO Box 10201
Fairfax, VA 22035-0201



Delta Concrete
10480 Colonel Court
Manassas, VA 20110



Demarr Construction, LLC
2504 Moon Drive
Falls Church, VA 22043



Demarr Construction, LLC
2504 Moon Drive
Falls Church, VA 22043



Discover Bank
PO Box 1603
Carol Stream, IL 60197
           Case 18-22879   Doc 31   Filed 10/11/18   Page 5 of 15



Discover Fin Svcs Llc
Po Box 15316
Wilmington, DE 19850



EBC Properties
1023 Eaton Drive
Mclean, VA 22103



Erie Insurance Exchange
100 Erie Ins Place
Erie, PA 16530



Escalera Plumbing, LLC
135 North Cottage Road
Sterling, VA 20164



Feng Lui & Nan Yang
1409 Cola Drive
Mc Lean, VA 22101



Fireside Heart & Home




Fireside Hearth & Home
10126 Harry L. Parrish Blvd
Manassas, VA 20110



G&B Insulation
9295 Industrial Drive
La Plata, MD 20646



G. O Construction, LLC
1012 Marcy Ave
Apt T3
Oxon Hill, MD 20745
             Case 18-22879   Doc 31   Filed 10/11/18   Page 6 of 15



Givago Growth, LLC
1434 Cola Drive
Mc Lean, VA 22101



Green Links
20725 16th Ave
NE Suite A 28
Miami, FL 33179



GU Zhongren & Che LU
1932 Beaver Lane
Mc Lean, VA 22101



Hao Wang
821 Leigh Mill Road
Great Falls, VA 22066



Hector Florentino
2390 Generation Drive
Reston, VA 20191



Homayoun Talieh
19908 Bella Vista Ave
Saratoga, CA 95070



Home Depot




Home Depot
P.O. Box 9001030
Louisville, KY 40290



Hu Dongming
1718 Chateau Court
Mc Lean, VA 22101
           Case 18-22879   Doc 31   Filed 10/11/18   Page 7 of 15



Inova Engineering Consultants, Inc
25209 Larks Terrace
Chantilly, VA 20152



Itech AG, LLC
5801 Malvern Hill Court
Haymarket, VA 20169



Jeffrey Neilsen
5801 Malvern Hill Court
Haymarket, VA 20169



Jennifer Yi & Brian Yan
11335 Vale Road
Oakton, VA 22124



Jennifer Yi & Brian Yan
11335 Vale Road
Mc Lean, VA 22101



Jennifer Yi & Brian Yan
11335 Vale Road
Falls Church, VA 22046



Jim Xi & Shelly
1726 Lansing Court
Mc Lean, VA 22101



Jin Yang & Zhang Hong
7407 Bethune St
Falls Church, VA 22043



Jiwei Xu
6809 Churchill Road
Mc Lean, VA 22102
          Case 18-22879   Doc 31   Filed 10/11/18   Page 8 of 15



JK Glass, LLC
3941 Persimmon Drive
Suite 101
Fairfax, VA 22031



Jose Martinez
Trim & Carpentry Inc
2623 Arlington Drive
Apt 102
Alexandria, VA 22306



JP Masonry
6004 Artemus Road
Gainesville, VA 20155



Juan Pablo Valdes
1434 Cola Drive
Mc Lean, VA 22101



Kenneth Ramirez
8512 Craggan Lane
Manassas, VA 20109



KNF Engineering
42687 Leaflet Lane
Chantilly, VA 20152



Kwan Yao & Jin Li
6809 Karlson Street
Mc Lean, VA 22101



Le Ngoc Kim T
7204 Beverly Street
Annandale, VA 22003



Lemin/Larry & Liping Zhang
7324 Old Dominion Drive
Mc Lean, VA 22101
           Case 18-22879   Doc 31   Filed 10/11/18   Page 9 of 15



Lloyd Ntuk
11350 Random Hills Road
Fairfax, VA 22030



Loan Me
P.O. Box 5645
Orange, CA 92863



Long Fence
42521 John Mosby Highway
Chantilly, VA 20152



Marble Solutions
13825 Redskin Drive
Herndon, VA 20171



Mark Spinelly & Jennifer Guo
2233 Whitcomb Place
Falls Church, VA 22046



Mastercard
P.O. Box 15796
Wilmington, DE 19886



Matthew Zhao Qi & Celine
1036 Carper Street
Mc Lean, VA 22101



Matthew Zhao Qi & Celine
1351 Windy Hill Road
Mc Lean, VA 22102



Michael K. Hoffman
2825 Aquarius Ave
Silver Spring, MD 20906
          Case 18-22879     Doc 31   Filed 10/11/18   Page 10 of 15



Michael K. Hoffman
2825 Aquarius Ave
Silver Spring, MD 20906



Michael K. Hoffman
2825 Aquarius Ave
Silver Spring, MD 20906



Michael K. Hoffman
2825 Aquarius Ave
Silver Spring, MD 20906



MM Electric
6603 Fisher Ave
Falls Church, VA 22046



Mogi
20725 16th Ave Suite A 28
Miami, FL 33179



Nova Home Investors
13050 Autumn Willow Drive
Fairfax, VA 22030



Nova Waste
Northern Virginia Waste/Potomac Landfull
3730 Greentree Lane
Dumfries, VA 22026



Paypal
P.O. Box 45950
Phoenix, AZ 85062



Pedro Felipe Valdes
14531 Old Mill Road
Centreville, VA 20121
          Case 18-22879   Doc 31   Filed 10/11/18   Page 11 of 15



Pennymac
P.O. Box 514387
Los Angeles, CA 90051-4387



Potomac Valley Brick
15810 Indianola Drive
Suite 100
Derwood, MD 20855



Prime Rate Premium Finance Corp
P.O. Box 580016
Charlotte, NC 28258



Qian Gu & Jingjing Ye
1710 Warner Ave
Mc Lean, VA 22101



Radius Global Solutions LLC
500 North Franklin Turnpike
Suite 200
Ramsey, NJ 07446-0357



Redman Brian
6808 Lumsden Street
Mc Lean, VA 22101



Redman Jocelyn
6808 Lumsden Street
Mc Lean, VA 22101



Shi Junfeng & Bian Yi
1708 Margie Drive
Mc Lean, VA 22101



Sotheby Floors, Inc
12079 Cadet Court
Manassas, VA 20109
          Case 18-22879    Doc 31   Filed 10/11/18   Page 12 of 15



Spatzio Concepts
19908 Bella Vista Ave
Saratoga, CA 95070



Su Mya Lin & Tin
9430 River Road
Potomac, MD 20854



SunBelt Rentals
1552 Springhill Road
Mc Lean, VA 22102



Tang Jie & Zhang Dongmei
6803 Lumsden Street
Mc Lean, VA 22101



The Lester Group
101 E. Commonwealth Blvd
P.O Box 4991
Arlington, VA 22201



The Roof Center
5900 Farrington Ave
Alexandria, VA 22304



Thos Somerville Co
14700 Willard Road
Chantilly, VA 20151



Top Quality Kitchen Granite & Marble, LL
14041 Willard Road
Chantilly, VA 20151



Total Lawn Care
P.O Box 11163
Manassas, VA 20113
          Case 18-22879   Doc 31   Filed 10/11/18   Page 13 of 15



Tower Federal Credit U
7901 Sandy Spring Rd
Laurel, MD 20707



Tower Federal Credit U
7901 Sandy Spring Rd
Laurel, MD 20707



Trenco
818 Soundside Road
Edenton, NC 27932



TruTeam Davenport Insulation
7400 Gateway Court
Manassas, VA 20109



TW Perry
41 Catocting Circle
SE
Leesburg, VA 20175



Vanderpool, Frostick & Nishanian, P.C
9200 Church Street
Suite 400
Manassas, VA 20110



Vector Security
9800 Paxtuxent Woods Drive #B
Columbia, MD 21046



Vector Security
2000 Ericsson Drive
Warrendale, PA 15086



Virginia Talieh
1434 Cola Drive
Mc Lean, VA 22101
          Case 18-22879    Doc 31   Filed 10/11/18   Page 14 of 15



Virginia Talieh
19908 Bella Vista Ave
Saratoga, CA 95070



Weilong Wang & Sophie
6446 Divine Street
Centreville, VA 20121



WisdomBridge, LLC
22059 Auction Barn Drive
Ashburn, VA 20148



Wyndham Vacation Resorts
P.O. Box 98940
Las Vegas, NV 89193-8940



Wyndham Vacation Resorts, INC
P.O. Box 98940
Las Vegas, NV 89193-8940



Wyndham VVisa
P.O. Box 13337
Philadelphia, PA 19101



Xiao Pan & Wei Li/Vivian Pan
7010 Churchill Road
Mc Lean, VA 22101



Ying Zhao
7102 Sea Cliff Road
Mc Lean, VA 22101



Zeshan Rana
9732 Thorn Bush Drive
Fairfax Station, VA 22039
          Case 18-22879   Doc 31   Filed 10/11/18   Page 15 of 15



Zhen Yang
4613 Carisbrooke Lane
Fairfax, VA 22030



Zhen Yang
2506 Brighton Court
Vienna, VA 22181
